Citation Nr: 0432493	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  94-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to an increased (compensable) disability 
rating for a skin disorder of the face.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran had active military service in the Army from 
August 1970 to June 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied entitlement to service 
connection for a back disorder and a psychiatric disorder, 
and also denied entitlement to a compensable rating for a 
service-connected skin disorder.  In February 1997, the 
appellant appeared at a hearing at the RO before the 
undersigned member of the Board.  In May 1997, the case was 
remanded to the RO for additional evidentiary development.

In the judgment of the Board, there is a further VA duty to 
assist the veteran in developing evidence pertinent to his 
claims for service connection and an increased rating.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
Therefore, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 


REMAND

The veteran seeks service connection for a back disorder and 
a psychiatric disorder, and a compensable rating for a 
service-connected skin disorder.

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the appellant has yet to be informed of the 
recent legislative changes as set forth in the VCAA, and the 
RO has yet to apply these changes to the appellant's claim of 
entitlement to service connection for a back disorder and a 
psychiatric disorder, and a compensable rating for a service-
connected skin disorder.  Under the circumstances, the Board 
has determined that it cannot issue a decision on the 
appellant's claims without prejudicing his right to due 
process under law.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Board therefore concludes that due process 
considerations mandate that the RO must consider the 
appellant's claim under the recent legislative changes 
contained in the VCAA and insure compliance with that 
legislation with respect to both the duty to assist and the 
duty to notify.  Furthermore, in written argument submitted 
to the Board in October 2004, the veteran's representative 
requested that VA provide the veteran with VCAA notice and 
compliance, and as indicated above the Board finds that such 
should be accomplished prior to further adjudication of the 
claims.

Additionally, the Board notes that in its May 1997 remand, it 
directed the RO to attempt to obtain identified medical 
records from the VA Medical Center (VAMC) in San Antonio, 
Texas.  Remand instructions of the Board are neither optional 
nor discretionary.  Full compliance with such instructions is 
mandated by law, per Stegall v. West, 11 Vet. App. 268 
(1998).  Upon review of the claims file, the Board notes that 
the RO attempted to obtain such records from the San Antonio 
VAMC in June 1997 and again in March 2001.  In July 1997, it 
was indicated that such records were not in the system and 
there was no locator card.  The records could not be 
identified by name or social security number.  In response to 
the March 2001 request, it was indicated that there was no 
match.  Although the RO has attempted to obtain such records, 
the veteran's representative has requested and the Board 
agrees that additional efforts to obtain such records should 
be undertaken.  Specifically, efforts should be made to 
obtain such records from any facility they may have been 
retired to following their storage at the San Antonio VAMC.

Additionally, the veteran's representative has requested that 
the veteran be given a VA examination which addresses the 
existence and etiology of a back disorder.  Upon review of 
the claims file, the Board notes that the veteran's service 
medical records from November 1973 and his post-service 
medical records show treatment for a back disorder.  However, 
the veteran has not been given a VA examination which 
addresses both the existence and etiology of a back disorder.  
The Board finds that such should be accomplished prior to 
further adjudication of the claim for service connection for 
a back disorder.  Additionally, any updated treatment records 
should also be obtained.

Finally, the Board notes that the veteran has a claim pending 
for a compensable rating for a service-connected skin 
disorder.  The claims file indicates that the last treatment 
records regarding such condition are from 2002, and the last 
VA examination regarding such condition is from November 
2002.  The RO should contact the veteran to determine if he 
has received additional treatment for his skin disorder since 
2002.  If he has, the additional treatment records should be 
obtained and associated with the claims file, and an updated 
VA examination should be given to ascertain the current 
severity of the condition.  If he has not received additional 
treatment, no examination should be provided.

Accordingly, the Board has no alternative but to defer 
further appellate consideration of the claims and this case 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC for the following actions:
 
1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. 
§ 3.159).  The RO should also ensure 
compliance with VA's obligations under 
the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
   
2.  The RO should contact the VAMC in San 
Antonio, Texas, to determine the location 
of any facilities where the veteran's 
1975 to 1986 medical treatment records 
may have been retired to.  The RO should 
then contact all identified facilities, 
to specifically include but not limited 
to the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, if there 
is a possibility that they could have 
been sent there, and obtain copies of all 
available treatment records.  Such 
records should then be associated with 
the claims file.

3.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for a back disorder, a 
psychiatric disorder, and a skin disorder 
from 2002 to the present.  The RO should 
then obtain copies of the related medical 
records that are not already in the 
claims folder.

4.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of any 
current back disorder.  The claims file 
should be provided to and reviewed by the 
examiner.  The examiner should diagnose 
all current back disorders.  Based on 
examination findings, review of 
historical records, and medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to the approximate date of onset and 
etiology of all current back disorders, 
including the likelihood of any possible 
relationship with the veteran's military 
service.  The physician should 
specifically elaborate whether there is 
or not, a reasonable possibility of a 
medical relationship between the 
veteran's current back disorder and the 
back symptoms and complaints for which 
the veteran received treatment in 
November 1973. 

5.  If and only if the veteran has 
identified additional treatment regarding 
his skin disorder, then a VA dermatology 
examination should be provided which 
addresses the current severity of the 
disorder.  Color unretouched photographs 
of the affected areas should be taken and 
made part of the report of examination.  
The claims folder and a copy of this 
remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted.  The examiner should review 
the results of any testing prior to 
completion of the report.

6.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  Whether 
or not any additional evidence or 
information is received, the RO must re-
adjudicate the claims.  If the benefits 
sought remain denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




